Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1-23 are allowed.  Specifically, the independent Claims 1, 8 and 15 are allowed over the prior art. The dependent Claims (2-7, 9-14 and 16-23) are also allowed due to its dependencies to said independent Claims. Regarding Claims 21-23. Added.

Reasons for allowance

Regarding prior art, Claims 1, 8 and 15. Though the prior arts teach , 
a) Abimbola et al. (Safety and risk analysis of managed pressure drilling operation using Bayesian network, 2015) discloses The Bayesian networks are thoroughly analyzed to assess the safety critical elements of constant bottom-hole pressure drilling techniques and their safe operating pressure regime. Bayesian network (BN) is a widely used probabilistic method for reasoning under uncertainty. The uncertainty is due to the difficulty in modeling all the different conditions and exceptions that characterize a finite set of observations. A BN is based on a well-defined Bayes theorem represented by a Directed Acyclic Graph (DAG) with nodes representing 
The prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claims 1, 8 and 15:  “generating a drilling risk profile for the new well based at least partially upon the predicted drilling risks from the machine-learning model, the predicted risk of differential sticking, and the predicted risk of solid-induced pack-off; and adjusting one or more of the drilling parameters for the new well, after determining the drilling parameters are within the engineering design window, and after determining the drilling risk profile, based on the drilling risk profile.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864